FOR IMMEDIATE RELEASE TSX:SLW January 15, 2016 NYSE:SLW SILVER WHEATON TO RELEASE 2 AND FULL YEAR RESULTS ON MARCH 16, 2016 Vancouver, British Columbia – Silver Wheaton Corp. (TSX:SLW) (NYSE:SLW) will release 2015 full year results on Wednesday, March 16, 2016, after market close. A conference call will be held Thursday, March 17, 2016, starting at 11:00 am (Eastern Time) to discuss these results. To participate in the live call please use one of the following methods: Dial toll free from Canada or the US:1-888-231-8191 Dial from outside Canada or the US:1-647-427-7450 Pass code: 29443904 Live audio webcast:www.silverwheaton.com Participants should dial in five to ten minutes before the call. The conference call will be recorded and available until March 23, 2016 at 11:59 pm ET. The webcast will be available for one year. You can listen to an archive of the call by one of the following methods: Dial toll free from Canada or the US:1-855-859-2056 Dial from outside Canada or the US:1-416-849-0833 Pass code:29443904 Archived audio webcast:www.silverwheaton.com For further information, please contact: Patrick Drouin Senior Vice President, Investor Relations Silver Wheaton Corp. Tel: 1-800-380-8687 Email: info@silverwheaton.com Website: www.silverwheaton.com
